DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 10/25/2019.
Claims 1-18 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, the art of record is silent to a gear system for a geared turbofan engine, the gear system comprising: a sun gear driven by a low spool shaft, the sun gear defining a sun gear diameter; a rotating carrier that drives a fan, the carrier defining an outer carrier diameter and an inner carrier diameter; a non-rotating ring gear, the ring gear defining a ring gear diameter, the ring gear diameter is smaller than the outer carrier diameter; and a set of planet gears including 3, 4 or 5 planet gears; and rolling element bearing assemblies supporting each of the set of planet gears, each roller element bearing assembly is supported within the carrier within a space defined between the carrier outer diameter and the carrier inner diameter, wherein a diameter of each of the bearing elements of the roller element bearing assembly is less than a sum of the carrier outer diameter and the carrier inner diameter multiplied by pi and divided by twice the number of planet gears and wherein each of the sun .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745